       Case 3:20-cv-01681-AC        Document 113      Filed 01/19/21    Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



EDWARDS VACUUM, LLC,                              Case No. 3:20-cv-1681-AC

               Plaintiff,                         OPINION AND ORDER

       v.

HOFFMAN INSTRUMENTATION
SUPPLY, INC. d/b/a/ HIS INNOVATIONS
GROUP, MARK ROMEO, JEFFREY
SCHWAB, JOSHUA RATCHFORD,
COLLIN MUNDUS, ELISHA LEVETON,
RICHARD DATE, JONATHAN DIRKSEN,
JOHN CHADBOURNE, ANDREW
ENSELEIT, TRAVIS HOVDE, CHAD
COOK, TOBY DOUGLAS STANLEY, and
PAUL ANDERSON,

               Defendants.

Nicholas F. Aldrich, Jr., Scott D. Eads, and Jason A. Wrubleski, SCHWABE, WILLIAMSON &
WYATT PC, 1211 SW Fifth Avenue, Suite 1900, Portland, OR 97204; and John D. Vandenberg,
KLARQUIST SPARKMAN LLP, One World Trade Center, Suite 1600, Portland, OR 97204. Of
Attorneys for Plaintiff.

David H. Angeli, Joanna T. Perini-Abbott, Edward A. Piper, and Michelle Holman Kerin,
ANGELI LAW GROUP LLC, 121 SW Morrison Street, Suite 400, Portland, OR 97204. Of Attorneys
for Defendant Hoffman Instrumentation Supply, Inc.

Jeff S. Pitzer and Peter M. Grabiel, PITZER LAW, 210 SW Morrison Street, Suite 600, Portland,
OR 97204. Of Attorneys for Defendants Mark Romeo, Jeffrey Schwab, Joshua Ratchford, Collin
Mundus, Elisha Leveton, Richard Date, Jonathan Dirksen, John Chadbourne, Andrew Enseleit,
Travis Hovde, Chad Cook, Toby Douglas Stanley, and Paul Anderson.


PAGE 1 – OPINION AND ORDER
        Case 3:20-cv-01681-AC          Document 113        Filed 01/19/21    Page 2 of 16




Michael H. Simon, District Judge.

       Plaintiff Edwards Vacuum, LLC (Edwards) brings this lawsuit against Hoffman

Instrumentation Supply, Inc., doing business as HIS Innovations Group (HIS), and 13 individual

employees of HIS formerly employed by Edwards (the Individual Defendants). Edwards alleges

misappropriation of trade secrets, breach of contract, tortious interference with economic

relations, conversion, breach of the duty of loyalty, civil conspiracy, and unjust enrichment.

Earlier in this action, the Court entered a two-tiered Stipulated Interim Protective Order

(Protective Order). In addition, Edwards moved for a preliminary injunction, seeking to enjoin

HIS from making, selling, offering to sell, shipping, or otherwise using any product containing

Edwards’s asserted trade secrets. The parties are engaged in expedited discovery in preparation

for the preliminary injunction hearing, which is scheduled to begin March 10, 2021. Now before

the Court is Defendants’ Motion to Compel De-Designation of Certain Deposition Testimony,

which Plaintiffs have designated as either “Confidential” or “Highly Confidential—Outside

Attorneys’ Eyes Only” under the Protective Order. For the reasons stated below, the Court grants

in part Defendants’ motion.

                                          STANDARDS

       Rule 26(b)(1) of the Federal Rules of Civil Procedure establishes the scope of civil

discovery in federal court. That rule provides, in relevant part:

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional to
               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and whether
               the burden or expense of the proposed discovery outweighs its
               likely benefit. Information within this scope of discovery need not
               be admissible in evidence to be discoverable.




PAGE 2 – OPINION AND ORDER
        Case 3:20-cv-01681-AC           Document 113         Filed 01/19/21      Page 3 of 16




Fed. R. Civ. P. 26(b)(1). In addition, Rule 26(c)(1) allows a court to issue an order “to protect a

party or person from annoyance, embarrassment, oppression, or undue burden or expense.”

Among other things, that rule specifically allows a court to forbid disclosure or discovery,

specify the terms for disclosure or discovery, prescribe a discovery method other than the one

selected by the party seeking discovery, prohibit inquiry into certain matters, and otherwise limit

the scope of disclosure or discovery. See Fed. R. Civ. P. 26(c)(1)(A)-(D).

        Four legal principles are particularly relevant to Defendants’ motion to de-designate, or

redesignate, the confidentiality restrictions under the Protective Order of certain deposition

testimony of Plaintiff’s witnesses. First, “[i]t is well-established that the fruits of pretrial

discovery are, in the absence of a court order to the contrary, presumptively public.” San Jose

Mercury News, Inc. v. U.S. Dist. Court—N. Dist. (San Jose), 187 F.3d 1096, 1103 (9th Cir. 1999)

(allowing newspaper to intervene in sexual harassment lawsuit brought by two female police

officers, so that newspaper could gain access to investigatory report commissioned by city).

Rule 26(c)(1), however, “authorizes a district court to override this presumption where ‘good

cause’ is shown.” Id.; see also Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d

1206, 1210 (9th Cir. 2002) (“Generally, the public can gain access to litigation documents and

information produced during discovery unless the party opposing disclosure shows ‘good cause’

why a protective order is necessary.”).1



        1
         Edwards cites United States v. Bundy, 2016 WL 7030431 (D. Nev. Nov. 30, 2016), for
the proposition that “the U.S. Supreme Court has long held that there is no common law or First
Amendment public right of access to discovery information, let alone any presumption of a right
to access.” Id. at *2 (citing Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33, 36 (1984)). In
Bundy, a newspaper and a news organization, which had been allowed to intervene in a criminal
case, objected to a court’s protective order and the court’s finding that good cause had been
shown for maintaining the confidentiality of certain documents and keeping them under seal. The
court overruled the intervenors’ objections. These cases have no bearing here. The news media
are not seeking access to the party’s materials for which good cause has been shown to maintain


PAGE 3 – OPINION AND ORDER
        Case 3:20-cv-01681-AC           Document 113         Filed 01/19/21      Page 4 of 16




        Second, a party’s confidentiality designations must be reasonably and narrowly tailored

to protect the confidential information the party seeks to shield from further disclosure. In other

words, an “across-the-board” designation is improper, even if some confidential information may

be found within the broader designation. As several district courts have explained, a party

misuses a protective order when it over-designates discovery materials in that way. See, e.g., In

re ULLICO Inc. Litig., 237 F.R.D. 314, 317 (D.D.C. 2006) (“ULLICO’s designation of

documents as ‘confidential’ is governed by an overarching requirement of good faith. However,

the Court finds that ULLICO violated this requirement and acted in bad faith. The documents

labeled as ‘confidential’ not only exceed the scope of the two categories listed in the Protective

Order, but also fall into categories of obviously non-confidential, publicly accessible

documents . . . .”); THK Am., Inc. v. NSK Co., 157 F.R.D. 637, 646 (N.D. Ill. 1993) (“Clearly,

every public document designated as ‘Attorney’s Eyes Only’ constitutes a flagrant violation of

the Protective Order. And defendants’ designation of documents predicated upon or relating to

public information as ‘Attorney’s Eyes Only’ suggests misuse of the designation.” (emphasis in

original)).

        Third, the fact that the parties may have stipulated to a protective order is not itself a

basis for sealing or otherwise restricting access to any specific discovery material. See, e.g.,

Gregory v. City of Vallejo, 2014 WL 4187365, at *3 (E.D. Cal. Aug. 21, 2014) (“To the extent

plaintiffs argue that sealing is proper in light of the parties’ existing protective order, this

argument is without merit. . . . [T]he presumption of access to court records is not rebutted

simply because the court has entered the stipulated protective order.” (citing Kamakana v. City &


their confidentiality. The question before the Court is whether a party in this lawsuit has met its
burden of showing good cause to support an order restricting another party from disclosing
materials obtained in discovery as the latter party sees fit.



PAGE 4 – OPINION AND ORDER
        Case 3:20-cv-01681-AC          Document 113        Filed 01/19/21      Page 5 of 16




Cty. of Honolulu, 447 F.3d 1172, 1183 (9th Cir. 2006), and Foltz v. State Farm Mut. Auto. Ins.

Co., 331 F.3d 1122, 1136, 1138 (9th Cir. 2003)).

       Finally, “[n]umerous courts have held that mere embarrassment, without a demonstration

that the embarrassment will be particularly serious or substantial, is not enough to demonstrate

good cause for a protective order.” Schoonmaker v. City of Eureka, 2018 WL 4896177, at *1

(N.D. Cal. Oct. 9, 2018) (collecting cases) (internal quotation marks and citation omitted); see

also Welsh v. City & Cty. of San Francisco, 887 F. Supp. 1293, 1297 (N.D. Cal. 1995) (“[A]n

applicant for a protective order whose chief concern is embarrassment must demonstrate that the

embarrassment will be particularly serious.” (internal quotation marks and citations omitted)

(brackets in original)). Similarly, “[t]he general risk of public disclosure or collaborative sharing

of information . . . does not by itself constitute good cause for a protective order under

Rule 26(c).” De La Torre v. Swift Transp. Co., 2014 WL 3695798, at *3 (E.D. Cal. July 21,

2014) (collecting cases).

                                         BACKGROUND

       The Protective Order entered in this case provides, in relevant part:

               3.       The parties, and any third parties that produce information
               requested by either party, may designate as “Confidential” or
               “Highly Confidential—Outside Attorneys’ Eyes Only” documents,
               testimony, written responses, or other materials produced in this
               case if they contain information that the producing party has a
               good faith basis for asserting is confidential under the applicable
               legal standards. . . .

                       *    *   *

               7.      Use of “Highly Confidential—Outside Attorneys’ Eyes
               Only” designation shall be limited to documents detailing non-
               public technical aspects of a party’s products, processes, or
               methods, including documents related to non-public aspects of
               product designs, specifications, manufacturing methods or
               processes, or product testing, as well as documents related to
               nonpublic aspects of customer relationships, and future product


PAGE 5 – OPINION AND ORDER
        Case 3:20-cv-01681-AC         Document 113        Filed 01/19/21     Page 6 of 16




               and business plans, including information pertaining to financial
               forecasts. . . .

                       *   *    *

               11.     Each party reserves the right to dispute the “Confidential”
               or “Highly Confidential—Outside Attorneys’ Eyes Only”
               designation applied by any other party or third party in accordance
               with this Interim Protective Order. If a party believes that any
               documents or materials have been inappropriately designated by
               another party or third party, the party shall confer in good faith
               with counsel for the designating party. As part of that conferral, the
               designating party must assess in good faith whether redaction is a
               viable alternative to complete non-disclosure. If the parties are
               unable to resolve the matter informally, a party may file an
               appropriate motion before the Court requesting that the Court
               determine whether the Interim Protective Order covers the
               document in dispute. Regardless of which party files the motion,
               the party seeking to protect a document from disclosure bears the
               burden of establishing good cause for why the document should
               not be disclosed. A party who disagrees with another party’s
               designation must nevertheless abide by that designation until the
               matter is resolved by agreement of the parties or by order of the
               Court. The provisions of Fed. R. Civ. P. 37(a)(5) apply to such
               motions.

ECF 14 (emphasis added).

                                          DISCUSSION

       Between December 18 and December 23, 2002, Defendants took the depositions of at

least the following four witnesses for Plaintiffs: Mark Prusiecki; Jacob Goeke; Scott Balaguer;

and Glen Stevick, Ph.D., P.E. After Plaintiff received the transcripts of these depositions,

Plaintiff designated by page and line number numerous questions and answers as either

“Confidential” or “Highly Confidential—Outside Attorneys’ Eyes Only.” These designations

trigger enhanced protections and disclosure restrictions under the Protective Order, with

information designated as “Highly Confidential—Outside Attorneys’ Eyes Only” having greater

disclosure restrictions than information designated merely as “Confidential.”




PAGE 6 – OPINION AND ORDER
        Case 3:20-cv-01681-AC         Document 113       Filed 01/19/21     Page 7 of 16




       In their motion, Defendants argue that many of Plaintiff’s designations of “Highly

Confidential—Outside Attorneys’ Eyes Only” should be de-designated entirely (i.e., not even

treated as “Confidential”) or at least redesignated to “Confidential.” Defendants also argue that

many of Plaintiff’s designations of “Confidential” should be de-designated and not treated as

“Confidential” at all. As the Court understands Defendants’ motion, one nuance is important to

note. In several of the deposition questions and answers at issue in the pending motion, the

questioner mentions, or the witness discusses, a specific document, or deposition exhibit.

Defendants have not requested any de-designation or redesignation of the confidential status of

any of these deposition exhibits. Accordingly, the Court’s rulings provided below affect only the

confidential treatment under the Protective Order of the deposition questions and answers

themselves (including any objections or colloquy among counsel) contained on the identified

deposition transcript pages. The confidential status of the underlying exhibits remain precisely as

the parties have designated them.

       Finally, in Edwards’s response to Defendants’ motion, Edwards agrees to the

redesignation or de-designation of certain portions of the deposition testimony at issue. See

ECF 108 at Appendix A. In the rulings shown below, the Court has bolded the rulings granting,

in whole or in part, Defendants’ motion for de-designation or redesignation the identified

testimony notwithstanding Edwards’s continuing objection. The Court has not bolded its rulings

below denying Defendants’ motion, although the Court recognizes that Defendants have not

withdrawn those portions of their motion.

A. Deposition of Mark Prusiecki (ECF 105-3)

       Mr. Mark Prusiecki is the General Manager of the Hillsboro Product Company, a

manufacturing facility in Hillsboro, Oregon owned by Edwards. On December 22, 2020,

Defendants took the deposition of Mr. Prusiecki both in his personal capacity and under


PAGE 7 – OPINION AND ORDER
        Case 3:20-cv-01681-AC        Document 113       Filed 01/19/21     Page 8 of 16




Rule 30(b)(6). At issue in the pending motion are approximately 28 pages that Plaintiff

designated as “Confidential” (Blue) and 19 pages that Plaintiff designated as “Highly

Confidential—Outside Attorneys’ Eyes Only” (Pink). The Court’s rulings on Defendants’

motion regarding these designations are as follows:

                Pages                Ruling

       1.       15:20-18:10          Granted (not Confidential)

       2.       20:14-21:16          Granted (not Confidential)

       3.       27:2-29:16           Granted (not Confidential)

       4.       29:17-32:7           Granted (not Confidential)

       5.       49:6-50:21           Granted (not Confidential)

       6.       50:22-53:3           Granted (not Confidential)

       7.       53:4-57:25           Granted (treat as only Confidential; not HC-OAEO)2

       8.       58:1-64:3            Granted (treat as only Confidential; not HC-OAEO)

       9.       64:4-65:5            Granted (treat as only Confidential; not HC-OAEO)

       10.      67:17-75:23          Granted (not Confidential)

       11.      81:22-86:20          Granted (not Confidential)

       12.      86:21-87:7           Denied; keep as Confidential

       13.      87:8-87:20           Granted (not Confidential)

       14.      92:20-93:4           Granted (treat as only Confidential; not HC-OAEO)

B. Deposition of Jacob Goeke (ECF 105-4)

       Mr. Jacob Goeke is the Engineering Manager for Edwards. On December 18, 2020,

Defendants took the deposition of Mr. Goeke both in his personal capacity and under


       2
           “HC-OAEO” means “Highly Confidential—Outside Attorneys’ Eyes Only.”



PAGE 8 – OPINION AND ORDER
        Case 3:20-cv-01681-AC        Document 113       Filed 01/19/21     Page 9 of 16




Rule 30(b)(6). At issue in the pending motion are approximately 71 pages that Plaintiff

designated as “Highly Confidential—Outside Attorneys’ Eyes Only” (Pink). The Court’s rulings

on Defendants’ motion regarding these designations are as follows:

              Pages                  Ruling

       1.     21:4-21:19             Granted (treat as only Confidential; not HC-OAEO)

       2.     21:20-22:17            Not subject to motion; keep as HC-OAEO

       3.     22:18-24:8             Denied; keep as HC-OAEO

       4.     24:9-15                Not subject to motion; keep as HC-OAEO

       5.     24:16-25:11            Denied; keep as HC-OAEO

       6.     25:12-26:20            Granted (treat as only Confidential; not HC-OAEO)

       7.     26:21-27:15            Denied; keep as HC-OAEO

       8.     27:16-29:11            Granted (treat as only Confidential; not HC-OAEO)

       9.     29:12-31:17            Granted (treat as only Confidential; not HC-OAEO)

       10.    31:18-31:21            Denied; keep as HC-OAEO

       11.    31:22-33:10            Granted (treat as only Confidential; not HC-OAEO)

       12.    33:11-34:18            Denied; keep as HC-OAEO

       13.    34:19-39:25            Granted (treat as only Confidential; not HC-OAEO)

       14.    40:1-40:8              Granted (treat as only Confidential; not HC-OAEO)

       15.    40:9-41:5              Granted (not Confidential)

       16.    79:17-80:16            Granted (not Confidential)

       17.    83:22-84:12            Granted (treat as only Confidential; not HC-OAEO)

       18.    101:18-102:6           Granted (not Confidential)

       19.    102:7-105:3            Grant in part (treat as only Conf.; not HC-OAEO)

       20.    105:4-105:10           Granted (not Confidential)


PAGE 9 – OPINION AND ORDER
     Case 3:20-cv-01681-AC   Document 113      Filed 01/19/21   Page 10 of 16




     21.   116:2-6           Denied; keep as HC-OAEO

     22.   116:7-117:2       Granted (not Confidential)

     23.   127:23-128:9      Denied; keep as HC-OAEO

     24.   142:3-142:23      Granted (treat as only Confidential; not HC-OAEO)

     25.   142:24-143:1      Granted (treat as only Confidential; not HC-OAEO)

     26.   143:2-144:15      Granted (treat as only Confidential; not HC-OAEO)

     27.   144:16-145:17     Denied; keep as HC-OAEO

     28.   145:18-147:3      Granted (treat as only Confidential; not HC-OAEO)

     29.   147:4-11          Denied; keep as HC-OAEO

     30.   147:12-148:3      Granted (treat as only Confidential; not HC-OAEO)

     31.   148:4-24          Denied; keep as HC-OAEO

     32.   148:25-149:5      Granted (treat as only Confidential; not HC-OAEO)

     33.   149:6-13          Denied; keep as HC-OAEO

     34.   149:14-21         Granted (treat as only Confidential; not HC-OAEO)

     35.   182:23-183:17     Granted (not Confidential)

     36.   183:18-184:6      Granted (not Confidential)

     37.   186:19-24         Granted (not Confidential)

     38.   190:14-22         Granted (not Confidential)

     39.   190:23—191:1      Denied; keep as HC-OAEO

     40.   191:2-191:6       Granted (not Confidential)

     41.   191:7-23          Granted (not Confidential)

     42.   191:24-194:6      Denied; keep as HC-OAEO

     43.   194:7-195:6       Granted (not Confidential)




PAGE 10 – OPINION AND ORDER
       Case 3:20-cv-01681-AC        Document 113       Filed 01/19/21     Page 11 of 16




       44.    195:7-197:5            Denied; keep as HC-OAEO

       45.    197:6-25               Denied; keep as HC-OAEO

       46.    198:1-25               Denied; keep as HC-OAEO

       47.    199:1-199:5            Granted (not Confidential)

       48.    205:19-206:10          Granted (not Confidential)

       49.    206:11-208:14          Granted in part (treat as only Conf.; not HC-OAEO)

       50.    208:15-209:7           Granted (not Confidential)

       51.    214:7-18               Granted (not Confidential)

       52.    214:19-25              Denied; keep as HC-OAEO

       53.    215:14-216:8           Granted (not Confidential)

       54.    216:9-16               Denied; keep as HC-OAEO

       55.    216:17-217:25          Granted (not Confidential)

       56.    226:5-13               Denied; keep as HC-OAEO

       57.    233:23-235:5           Ruling deferred pending further briefing by the parties

       58.    238:9-239:22           Ruling deferred pending further briefing by the parties

C. Deposition of Scott Balaguer (ECF 105-5)

       Mr. Scott Balaguer is the Vice President and General Manager of Edwards’s

Semiconductor Division, North America. That division focuses on supplying vacuum pumps,

abatement systems, integrated subfab systems, and other products to the semiconductor

manufacturing industry. On December 21, 2020, Defendants took the deposition of Mr. Balaguer

both in his personal capacity and under Rule 30(b)(6). At issue in the pending motion are

approximately 28 pages that Plaintiff designated as “Confidential” (Blue) and 87 pages that

Plaintiff designated as “Highly Confidential—Outside Attorneys’ Eyes Only” (Pink). The

Court’s rulings on Defendants’ motion regarding these designations are as follows:


PAGE 11 – OPINION AND ORDER
     Case 3:20-cv-01681-AC   Document 113      Filed 01/19/21   Page 12 of 16




           Pages             Ruling

     1.    17:4-22:12        Granted (not Confidential)

     2.    22:13-25:13       Granted in part (treat as only Conf.; not HC-OAEO)

     3.    25:14-31:8        Granted (not Confidential)

     4.    31:9-47:6         Granted in part (treat as only Conf.; not HC-OAEO)

     5.    47:7-15           Granted (not Confidential)

     6.    47:16-18          For this portion, denied in part; keep as HC-OAEO

     7.    47:19-49:17       Granted (not Confidential)

     8.    51:7-52:2         Granted (treat as only Confidential; not HC-OAEO)

     9.    52:3-18           Denied; keep as HC-OAEO

     10.   52:19-55:18       Granted (treat as only Confidential; not HC-OAEO)

     11.   55:19-56:10       Granted (treat as only Confidential; not HC-OAEO)

     12.   56:11-58:5        Granted (treat as only Confidential; not HC-OAEO)

     13.   58:6-11           Granted (treat as only Confidential; not HC-OAEO)

     14.   58:12-61:3        Granted (treat as only Confidential; not HC-OAEO)

     15.   61:4-12           Denied; keep as HC-OAEO

     16.   61:13-63:7        Granted (treat as only Confidential; not HC-OAEO)

     17.   102:13-105:24     Granted (treat as only Confidential; not HC-OAEO)

     18.   105:26-107:14     Granted in part (treat as only Conf.; not HC-OAEO)

     19.   107:15-18         Denied; keep as HC-OAEO

     20.   107:19-110:19     Granted in part (treat as only Conf.; not HC-OAEO)

     21.   110:20-129:15     Granted (treat as only Confidential; not HC-OAEO)

     22.   129:16-132:8      Granted (treat as only Confidential; not HC-OAEO)

     23.   132:9-134:3       Granted (treat as only Confidential; not HC-OAEO)


PAGE 12 – OPINION AND ORDER
     Case 3:20-cv-01681-AC   Document 113      Filed 01/19/21   Page 13 of 16




     24.   144:16-145:14     Granted (treat as only Confidential; not HC-OAEO)

     25.   158:3-161:21      Granted (not Confidential)

     26.   173:12-176:22     Granted (treat as only Confidential; not HC-OAEO)

     27.   176-23-177:7      Granted (treat as only Confidential; not HC-OAEO)

     28.   177:8-178:17      Granted (treat as only Confidential; not HC-OAEO)

     29.   178:18-23         Granted (not Confidential)

     30.   178:24-180:23     Granted (not Confidential)

     31.   180:24-181:5      Granted (not Confidential)

     32.   181:6-182:1       Granted (not Confidential)

     33.   182:2-183:2       Denied; keep as Confidential

     34.   183:3-6           Granted (not Confidential)

     35.   183:7-19          Granted (not Confidential)

     36.   183:20-185:9      Granted (not Confidential)

     37.   185:10-186:16     Granted (not Confidential)

     38.   186:17-187:8      Granted (not Confidential)

     39.   187:9-13          Denied; keep as Confidential

     40.   187:14-190:16     Granted (not Confidential)

     41.   190:17-191:10     Granted (not Confidential)

     42.   191:11—193:22     Granted (not Confidential)

     43.   193:23-194:17     Granted (not Confidential)

     44.   194:18-195:12     Granted (not Confidential)

     45.   195:13-196:17     Granted (not Confidential)

     46.   196:18-202:2      Granted (not Confidential)




PAGE 13 – OPINION AND ORDER
       Case 3:20-cv-01681-AC         Document 113        Filed 01/19/21     Page 14 of 16




D. Deposition of Glen Stevick, Ph.D., P.E. (ECF 105-6)

       Glen Stevick, Ph.D., P.E. is a mechanical engineer and principal with Berkeley

Engineering and Research, Inc. Dr. Stevick has more than 35 years of experience in failure

analysis and design of structures, consumer products, and industrial equipment, specifically

mechanical-electrical systems; turbines and reciprocating engines; automotive and aircraft

components; offshore platforms and drilling equipment including pressure vessels, piping, and

containers; blowout and breakaway devices; and pumps (including vacuum pumps) and

compressor design and redesigns. On December 23, 2020, Defendants took the deposition of

Dr. Stevick in his capacity as Plaintiff’s retained expert witness. At issue in the pending motion

are approximately 73 pages that Plaintiff designated as “Confidential” (Blue). The Court’s

rulings on Defendants’ motion regarding these designations are as follows:

               Pages                  Ruling

       1.      10:1-2                 Granted (not Confidential)

       2.      10:3-12:5              Granted (not Confidential)

       3.      12:6-24                Granted (not Confidential)

       4.      12:25-14:1             Granted (not Confidential)

       5.      14:2-15                Granted (not Confidential)

       6.      14:16-16:5             Granted (not Confidential)

       7.      17:24-18:12            Granted (not Confidential)

       8.      18:13-19:5             Granted (not Confidential)

       9.      19:6-20:5              Granted (not Confidential)

       10.     20:6-19                Granted (not Confidential)

       11.     20:20-23:13            Granted (not Confidential)

       12.     50:21-54:12            Granted (not Confidential)


PAGE 14 – OPINION AND ORDER
     Case 3:20-cv-01681-AC   Document 113      Filed 01/19/21   Page 15 of 16




     13.   59:1-60:3         Granted (not Confidential)

     14.   60:4-60:7         Granted (not Confidential)

     15.   60:8-61:12        Denied; keep as Confidential

     16.   61:13-62:24       Granted (not Confidential)

     17.   62:25-63:20       Denied; keep as Confidential

     18.   63:21-66:13       Granted (not Confidential)

     19.   66:14-66:24       Granted (not Confidential)

     20.   66:25-70:5        Granted (not Confidential)

     21.   70:9-71:2         Granted (not Confidential)

     22.   83:11-84:6        Granted (not Confidential)

     23.   88:23-90:25       Granted (not Confidential)

     24.   91:1-93:11        Granted (not Confidential)

     25.   93:12-95:18       Granted (not Confidential)

     26.   100:22-109:25     Granted (not Confidential)

     27.   110:1-7           Granted (not Confidential)

     28.   110:8-111:13      Granted (not Confidential)

     29.   111:14-112:24     Granted (not Confidential)

     30.   112:25-113:24     Granted (not Confidential)

     31.   113:25-118:4      Granted (not Confidential)

     32.   118:5-11          Granted (not Confidential)

     33.   118:12-120:11     Granted (not Confidential)

     34.   122:7-125:10      Granted (not Confidential)

     35.   127:14-129:8      Granted (not Confidential)




PAGE 15 – OPINION AND ORDER
       Case 3:20-cv-01681-AC         Document 113           Filed 01/19/21   Page 16 of 16




       36.       142:5-144:2          Granted (not Confidential)

       Regarding the deposition testimony of Dr. Stevick, the Court further rules that all

instances of the business names “Agilent” and “Sharper Image” be either kept as HC-OAEO or

else redacted.

                                         CONCLUSION

       The Court GRANTS IN PART Defendants’ Motion to Compel De-Designation of

Certain Deposition Testimony (ECF 104). In addition, as discussed on the record during the

hearing held on January 19, 2021, the parties have leave, after thoroughly conferring further, to

seek the Court’s reconsideration of any of these rulings.

       IT IS SO ORDERED.

       DATED this 19th day of January, 2021.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 16 – OPINION AND ORDER
